Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 6/04/21. The changes and remarks disclosed therein have been considered.
Claims 1-13, 17 and 21-34 have been canceled by the applicant’s amendment.  
Therefore, claims 14-16, 18-19 and 35-49 remain pending in the application.

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) submitted on 3/23/21 by the applicant have been received and fully considered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the claims;
In claim 39, the recitation of  “39. (New) The magnetic memory of claim 17” has been changed to ---39. (New) The magnetic memory of claim 37---.
In claim 40, the recitation of  “40. (New) The magnetic memory of claim 17” has been changed to ---40. (New) The magnetic memory of claim 37---.
Allowable Subject Matter

Claims 14-16, 18-19 and 35-49 are allowed over prior art of references.
The following is a statement of reasons for the indication of allowable subject matter:  
Amended claims have been considered and upon conclusion of a comprehensive search of the prior art, the office indicates that the above claims, as amended, are allowable. 
Also, Claims 14-16, 18-19 and 35-49 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prosecution as a whole clearly indicates the reason for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879.  The examiner can normally be reached on Monday- Friday 9am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HN/
June 19, 2021

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824